 

Exhibit 10.1

BIODEL INC.

EXECUTIVE EMPLOYMENT AGREEMENT – GARY G. GEMIGNANI

AMENDMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of April 1,
2016 by and between Biodel Inc., a Delaware corporation (the “Company”), and
Gary G. Gemignani, an individual (“Executive” or “you”) (and, together,
“Parties”).

WHEREAS, the Company and Executive are parties to an Employment Agreement, dated
August 21, 2014, with an effective date of September 15, 2014 (the “Agreement”);

WHEREAS, the Company and Executive desire to amend the Agreement to provide for
certain adjustments to the provisions thereof;

NOW THEREFORE, in consideration of the options and potential cash awards
described herein, the Parties agree that the Agreement is amended as follows:

1.  The following sentence shall be added at the end of Section 1 of the
Agreement (Engagement):

You will be based at, and work primarily from, the Company’s headquarters
location.

2.  Section 2(b) of the Agreement (Incentive Bonus) is hereby replaced with the
following:

Upon meeting the applicable performance criteria established by the Compensation
Committee of the Board (the “Compensation Committee”) in its sole discretion,
you will be eligible to receive an annual incentive bonus (the “Annual Bonus”)
for a given fiscal year of the Company targeted at an amount equal to 35% of
your Base Salary in effect at the Effective Date or, for subsequent years, at an
amount equal to 35% of the Executive’s Base Salary at the beginning of such
fiscal year (the “Target Bonus”). The Annual Bonus, if any, will be paid in a
lump sum when other executives receive their bonuses under comparable
arrangements but, in any event, no later than March 15 of the year following the
fiscal year with respect to which it is earned. The applicable performance
criteria for each fiscal year of the Company shall be determined by the
Compensation Committee no later than 90 days after the commencement of that
fiscal year. In the event the Company is combined with an unaffiliated third
party (a “Transaction”) in calendar year 2016 and you remain employed with the
Company through such date, then on the closing date of the Transaction you shall
receive, in lieu of the Annual Bonus for the fiscal year ending September 30,
2016, a one-time, lump sum, cash bonus award of (a) $250,000, plus (b) 100% of
your pro-rated Target Bonus for fiscal year 2016 (the “Transaction Bonus”).

3.  Section 2 (c) of the Agreement (Equity Awards) is hereby amended to state:
On January 21, 2016, the Company granted you stock options for 600,000 shares of
the Company’s common stock (the “Option Award”). The Option Award (i) was issued
under the Company’s 2010 Stock Incentive Plan; (ii) has an exercise price equal
to the last reported sale price of the Company’s common stock on the NASDAQ
Capital Market on the effective date of the resolution granting the award; (iii)
vests and therefore becomes exercisable quarterly in equal installments over a
three year period; (iv) fully and immediately vests upon termination of
employment by the Company without cause or resignation for good reason, in
either case as set forth in this

 

--------------------------------------------------------------------------------

 

Agreement; (v) is exercisable, upon termination of employment by the Company
without cause or resignation for good reason, in either case as set forth in
this Agreement, for a period of three years from the date of such event (or
until its earlier expiration date), notwithstanding any terms to the contrary in
this Agreement; (vi) qualifies as an “incentive stock option” described in
Section 422 of the Code (as defined below) to the extent permissible under the
Code; (vii) has a term of seven years and (viii) is evidenced by an agreement
otherwise substantially in the form of the stock option agreement previously
approved by the Company’s Board of Directors.

4.  Section 4(b)(i) of the Agreement (Cash Severance) is hereby replaced with
the following:

(i)  Cash Severance. The Company will pay to you in cash an amount equal to the
sum of (a) eighteen (18) months of your then-current Base Salary, plus (b) one
and a half times the amount of your Target Bonus; the foregoing amount to be
payable in equal installments during an eighteen (18) month period following the
delivery of the release contemplated in Section 4(b)(iv) below, in accordance
with the Company’s normal pay practices, subject to the provisions of Section 5
hereof, as applicable.

5.  Section 4(b)(ii) of the Agreement (Benefits) is hereby replaced with the
following:

(ii)  Benefits. The Company will pay to you a lump sum payment equal to eighteen
(18) months of COBRA insurance premiums that you would have to pay for COBRA
health insurance benefit continuation under COBRA. The lump sum will be paid
regardless of whether you elect COBRA coverage.

6.  Section 4(b)(iii) of the Agreement (Equity Compensation) is hereby replaced
with the following:

(iii)  Equity Compensation. Except as with regard to the equity awards set forth
in Section 2(c), in addition to the compensation and benefits described in
4(b)(i) and (ii) above and subject to the release required under Section
4(b)(iv), any outstanding equity awards or stock options will immediately vest
and the provision in any agreement evidencing any outstanding stock option
causing the option to terminate upon the expiration of three months (or any
other period relating to termination of employment) after termination of
employment shall be of no force or effect, except that nothing herein shall
extend any such option beyond its original term or shall affect its termination
for any reason other than termination of employment.

7.  Section 4(b)(iv) of the Agreement (Release) is hereby replaced with the
following:

(iv)    Release. To receive any severance benefits provided for under Section
4(b)(i), (ii) or (iii) of this Agreement, you must deliver to the Company an
executed general release of claims in a customary form provided by the Company,
provided, that in no event shall the release purport to release claims to the
compensation described in Section 4(a) and (b) and, if applicable, Sections 2(b)
and 2(c) or other continuing rights under this Agreement. Such release shall be
delivered by the Company not later than the fifth day following the Company’s
termination of your employment without Cause or your resignation from the
Company for Good Reason, and must be executed and returned by you not later than
28 calendar days following delivery thereof. Payment of any severance or other
benefits under this Agreement shall commence on the next payroll date following
execution, delivery and non-revocation of the release by you.

 

- 2 -

 

--------------------------------------------------------------------------------

 

8.  Section 4(c)(ii)(II)(iii) (Good Reason) is hereby replaced with the
following:

(iii) the Company's requiring you to be based at any office or location that is
more than thirty five (35) miles from the Company’s current headquarters in
Danbury, Connecticut or your place of residence as of the date of your
termination.

 

9.  This Amendment supersedes any inconsistent provision of the Agreement.
Otherwise, all provisions of the Agreement not subject to this Amendment remain
unchanged and effective.

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed
and you have hereunto set your hand to be effective as of the Effective Date.

 

    BIODEL INC.                   April 1, 2016   By:       /s/ Arlene M. Morris
  Date                           GARY G. GEMIGNANI                   April 1,
2016         /s/ Gary G. Gemignani   Date      

 

- 3 -

 

--------------------------------------------------------------------------------

 